Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on August 10, 2021, and Drawings filed on August 10, 2021.
2.	Claims 10–23 are pending in this case. Claim 10, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 10, 11, 12, 17, 18, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukai, Pub. No.: 2010/0321324A1, and in view of Scott et al., Pub .No.: 2006/0050142A1.
With regard to claim 10: 
Fukai discloses an ultrasound apparatus (see figure 1 for ultrasound apparatusparagraph 57: “FIG. 1 is an explanatory view showing a display example of a first embodiment of an ultrasonograph according to the present invention. The display screen shown in FIG. 1 is divided into an ultrasonic image area A1 which displays an ultrasonic image P and an operating part display area A2 which displays displayed-content change buttons for selecting a change to be performed for the ultrasonic image P (for example, Fov, Pos, ROI, and Dop in the drawing) (hereinafter, also referred to as just buttons) similarly to the prior art and differs from the prior art in the following points.”) comprising: a touch screen control panel (the operating part display area A2 is equipped with a touch panel. paragraph 58: “First, the ultrasonic image area A1 displays only the ultrasonic image P. The ultrasonic image P does not change even if the ultrasonic image area A1 is touched for the purpose of image change according to the present invention. The ultrasonic image area A1 does not need to be provided with the touch panel but may be provided with the touch panel for another purpose. Furthermore, the operating part display area A2 is equipped with a touch panel. When a finger F selectively touches one of the displayed displayed-content change buttons (Fov, Pos, ROI, and Dop in the drawing) and is dragged, the display image P in the ultrasonic image area A1 is changed according to the selected change and the drag direction on the apparatus side. Even if another button b is touched during the drag, the touch operation is disabled on the apparatus side. It is therefore possible to prevent the ultrasonic image area A from getting dirty with fingerprints or scratches, thus making the ultrasonic tomographic image more visible.”); at least one memory storing instructions; and at least one processor which executes the stored instructions (the device contain,  processor and memory paragraph 79: “FIG. 9 is a block diagram showing a configuration of the ultrasonograph executing the above display control. First, the touch panel-equipped display includes a display 54 and a touch panel 55. An ultrasonic wave controller 52 controls transmission of ultrasonic waves from an ultrasonic probe 51 and reception of the reflected signals. A signal processor 53 processes the received reflected signal to display the ultrasonic image P in the ultrasonic image area A1 of the display 54 as shown in FIGS. 7 and 8A to 8D and executes display control for displaying various operating buttons in the operating part display area A2. A controller 510 includes an input information controller 511, a function assignment controller 512, and a screen display controller 513. The input information controller 511 receives information (an event) of the user operation performed through the touch panel 55 and an operating panel 56 and processes the same. The function assignment controller 512 especially determines which function the touch pad area A22 is assigned to, and the screen display controller 513 especially executes the display control of changing icons to be displayed in the icon display/drag area A221 of the touch pad area A22. The controller 510 executes a control for changing the image in the ultrasonic image area A1 of the display 54 according to the drag direction in the icon display/drag area A221.”): to: control the touch screen control panel to display a plurality of labels respectively representing a plurality of functions of the ultrasound (see fig. 7 for labels 100 to 105 for labels, paragraph 71: “First, the ultrasonic image area A1 as a first display area of the present invention displays only the ultrasonic image P. The ultrasonic image P does not change even if the ultrasonic image area A1 is touched for the image change according to the present invention. The ultrasonic image area A1 does not need to be provided with the touch panel but may be provided with the touch panel for another purpose. Furthermore, the operating part display area A2 as a second display area is provided with a touch panel. The operating part display area A2 displays a touch pad arbitration icon A21 for selecting a change to be performed for the ultrasonic image P and a touch pad area A22 including an icon display/drag area A221, a SET button A222, and a NEXT button A223. The touch pad arbitration icon A21 is composed of an icon 100 for moving a mouse cursor instead of a trackball and icons 101 to 105 representing multiple image changes. When any one of the icons 100 to 105 is selected by a touch operation, an icon of the selected change is displayed in the icon display/drag area A221 of the touch pad area A22. This makes it clear what the function of the icon display/drag area A221 is assigned to and improves the visibility from the operator. When a drag operation is performed on the icon display/drag area A221, the display image P in the ultrasonic image area A1 is changed according to the specification by the selected change and the drag direction on the apparatus side. It is therefore possible to prevent the ultrasonic image area A1 from getting dirty with fingerprints or scratches, thus making the ultrasonic tomographic image more visible.” ) apparatus and a plurality of virtual buttons (see fig.7 for buttons A221 to A223, paragraph 71: “First, the ultrasonic image area A1 as a first display area of the present invention displays only the ultrasonic image P. The ultrasonic image P does not change even if the ultrasonic image area A1 is touched for the image change according to the present invention. The ultrasonic image area A1 does not need to be provided with the touch panel but may be provided with the touch panel for another purpose. Furthermore, the operating part display area A2 as a second display area is provided with a touch panel. The operating part display area A2 displays a touch pad arbitration icon A21 for selecting a change to be performed for the ultrasonic image P and a touch pad area A22 including an icon display/drag area A221, a SET button A222, and a NEXT button A223. The touch pad arbitration icon A21 is composed of an icon 100 for moving a mouse cursor instead of a trackball and icons 101 to 105 representing multiple image changes. When any one of the icons 100 to 105 is selected by a touch operation, an icon of the selected change is displayed in the icon display/drag area A221 of the touch pad area A22. This makes it clear what the function of the icon display/drag area A221 is assigned to and improves the visibility from the operator. When a drag operation is performed on the icon display/drag area A221, the display image P in the ultrasonic image area A1 is changed according to the specification by the selected change and the drag direction on the apparatus side. It is therefore possible to prevent the ultrasonic image area A1 from getting dirty with fingerprints or scratches, thus making the ultrasonic tomographic image more visible.”), select a first label representing a first function from among the plurality of labels, in response to a touch input received by the touch screen control panel, match the selected first label to a first virtual button from among the plurality of virtual buttons  (see figure 8 for moving the icon into the button, paragraph 77 and 78; “The touch pad arbitration icon A21 shown in FIG. 7 is briefly described. The icon 101 is an ROI size icon changing the two dimensional size (ROI size) of the display image P of the ultrasonic image area A1. The icon 102 is a ROI pos icon changing the two-dimensional position (ROI position) of the display image P of the ultrasonic image area A1. The icon 103 is a POS icon changing the position of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. The icon 104 is a Fov icon changing the angle of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. Moreover, the icon 105 is a Dop icon changing the Doppler sampling gate of the display image P of the ultrasonic image area A1. FIGS. 8A to 8D show the operation of the above (4) in the case of moving the position of the Doppler sampling gate G of the display image P of the ultrasonic image area A1. First, when the Dop icon 105 is touched in the touch pad arbitration icon A21 in a state where the icon display/drag area A221 is not assigned to any function as shown in FIG. 8A, an image same as the touched Dop icon 105 and a finger image as a drag operation guide are displayed in the icon display/drag area A221 as shown in FIG. 8B. Subsequently, as shown in FIGS. 8C and 8D, when the finger F is dragged on the icon display/drag area A221, the position of the Doppler sampling gate G of the display image P in the ultrasonic image area A1 is moved according to the drag direction on the apparatus side.
”) and control the touch screen control panel to display the first label on the first virtual button (see figure 8 for moving the icon into the button, paragraph 77 and 78; “The touch pad arbitration icon A21 shown in FIG. 7 is briefly described. The icon 101 is an ROI size icon changing the two dimensional size (ROI size) of the display image P of the ultrasonic image area A1. The icon 102 is a ROI pos icon changing the two-dimensional position (ROI position) of the display image P of the ultrasonic image area A1. The icon 103 is a POS icon changing the position of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. The icon 104 is a Fov icon changing the angle of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. Moreover, the icon 105 is a Dop icon changing the Doppler sampling gate of the display image P of the ultrasonic image area A1. FIGS. 8A to 8D show the operation of the above (4) in the case of moving the position of the Doppler sampling gate G of the display image P of the ultrasonic image area A1. First, when the Dop icon 105 is touched in the touch pad arbitration icon A21 in a state where the icon display/drag area A221 is not assigned to any function as shown in FIG. 8A, an image same as the touched Dop icon 105 and a finger image as a drag operation guide are displayed in the icon display/drag area A221 as shown in FIG. 8B. Subsequently, as shown in FIGS. 8C and 8D, when the finger F is dragged on the icon display/drag area A221, the position of the Doppler sampling gate G of the display image P in the ultrasonic image area A1 is moved according to the drag direction on the apparatus side.”), wherein the first virtual button is operable to cause the ultrasound apparatus to perform the function represented by the first label  (see figure 8 for moving the icon into the button, paragraph 77 and 78; “The touch pad arbitration icon A21 shown in FIG. 7 is briefly described. The icon 101 is an ROI size icon changing the two dimensional size (ROI size) of the display image P of the ultrasonic image area A1. The icon 102 is a ROI pos icon changing the two-dimensional position (ROI position) of the display image P of the ultrasonic image area A1. The icon 103 is a POS icon changing the position of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. The icon 104 is a Fov icon changing the angle of the display image P of the ultrasonic image area A1 in the one-dimensional scanning direction. Moreover, the icon 105 is a Dop icon changing the Doppler sampling gate of the display image P of the ultrasonic image area A1. FIGS. 8A to 8D show the operation of the above (4) in the case of moving the position of the Doppler sampling gate G of the display image P of the ultrasonic image area A1. First, when the Dop icon 105 is touched in the touch pad arbitration icon A21 in a state where the icon display/drag area A221 is not assigned to any function as shown in FIG. 8A, an image same as the touched Dop icon 105 and a finger image as a drag operation guide are displayed in the icon display/drag area A221 as shown in FIG. 8B. Subsequently, as shown in FIGS. 8C and 8D, when the finger F is dragged on the icon display/drag area A221, the position of the Doppler sampling gate G of the display image P in the ultrasonic image area A1 is moved according to the drag direction on the apparatus side.”).
Fukai does not disclose the aspect of match the selected first label to a first virtual button from among the plurality of virtual buttons is determined based on a drag-and-drop input received by the touch screen control panel,
However Scott teaches match the selected first label to a first virtual button from among the plurality of virtual buttons is determined based on a drag-and-drop input received by the touch screen control panel (see figure 18 for drag and drop operation, paragraph 58: " To effect this, the TV digits page 1808 may be selected from the Project View tree and a digit key group defined, either by selecting the Key Group Gallery 1810 for display in Gallery Panel 908 and dragging a digit group 1806 onto the control surface 902 or, in the event a group of keys are already defined in that page by dragging the cursor around the entire group or otherwise indicating a selection of the "TV Digits" page (for example by clicking on the top window bar of the "TV Digits" page itself). Once the key grouping has been selected, each of the keys within the group (e.g., zero through nine) likewise become available for group assignment, as indicated by the highlights (dotted lines) around every key in FIG. 18. The device icon 1802 representing the cable STB may now be clicked and dragged 1804 onto the selected key group in order to effect the desired command function assignment in a single step. While such drag and drop operations are typically performed by dragging and dropping a copy of an icon image, it will be understood that the drag and drop operation could be equally performed by dragging and dropping the icon image itself. "). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Scott to Fukai and Kim so the user can choose one of many places to position the function to make precise inputs to allow the user to use intuitive drag and drop to assign functions to buttons and allow assigned function to be performed based on the drag and drop operation assignment.

With regard to claims 11 and 18:
Fukai and Scott disclose The ultrasound apparatus of claim 10, wherein the touch screen control panel receives the drag-and-drop input from a user of the ultrasound apparatus, and the at least one processor further executes the stored instructions to: determine the first virtual button from among the plurality of the virtual button in which the selected first label is to be matched, based on the received drag-and-drop input (Scott see figure 18 for drag and drop operation assign function to a specific button, paragraph 58: " To effect this, the TV digits page 1808 may be selected from the Project View tree and a digit key group defined, either by selecting the Key Group Gallery 1810 for display in Gallery Panel 908 and dragging a digit group 1806 onto the control surface 902 or, in the event a group of keys are already defined in that page by dragging the cursor around the entire group or otherwise indicating a selection of the "TV Digits" page (for example by clicking on the top window bar of the "TV Digits" page itself). Once the key grouping has been selected, each of the keys within the group (e.g., zero through nine) likewise become available for group assignment, as indicated by the highlights (dotted lines) around every key in FIG. 18. The device icon 1802 representing the cable STB may now be clicked and dragged 1804 onto the selected key group in order to effect the desired command function assignment in a single step. While such drag and drop operations are typically performed by dragging and dropping a copy of an icon image, it will be understood that the drag and drop operation could be equally performed by dragging and dropping the icon image itself. ").

With regard to claims 12 and 19:
Fukai and Scott disclose The ultrasound apparatus of claim 10, wherein the plurality of labels respectively represent the plurality of functions by using letters, numbers, symbols, or images (Fukai see fig. 8 for letters, numbers, symbols, or images, paragraph 78: “FIGS. 8A to 8D show the operation of the above (4) in the case of moving the position of the Doppler sampling gate G of the display image P of the ultrasonic image area A1. First, when the Dop icon 105 is touched in the touch pad arbitration icon A21 in a state where the icon display /drag area A221 is not assigned to any function as shown in FIG. 8A, an image same as the touched Dop icon 105 and a finger image as a drag operation guide are displayed in the icon display /drag area A221 as shown in FIG. 8B. Subsequently, as shown in FIGS. 8C and 8D, when the finger F is dragged on the icon display /drag area A221, the position of the Doppler sampling gate G of the display image P in the ultrasonic image area A1 is moved according to the drag direction on the apparatus side.”).

Claim 17 is rejected for the same reason as claim 10. 

Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukai, Pub. No.: 2010/0321324A1, and in view of Scott, and further in view of Moser Pub. No.: 2012/0274565A1. 
With regard to claim 13 and 20:
Fukai and Scott do not disclose the ultrasound apparatus of claim 12, wherein the letters, numbers, symbols, or images are editable based on user inputs received by the touch screen control panel 
However Moser discloses the aspect wherein The ultrasound apparatus of claim 12, wherein the letters, numbers, symbols, or images are editable based on user inputs received by the touch screen control panel (A function key can be provided to alter the image and operation associated with some or all of the keys , paragraph 10: “In accordance with one aspect of the invention, a portable computer system is provided having a display unit and base unit connected in a clamshell configuration via a hinge structure, such that a front surface of the base unit and a front surface of the display unit can fold adjacent to one another for, e.g., portability. A first display panel is mounted within the display unit, and a second display panel is mounted within the base unit. The first and second display panels both occupy the majority of the surface area of the surface on which they are mounted. A third display panel is provided in the base unit, smaller than the second display panel. Preferably, the second display panel occupies at least 3-4 times the surface area of the third display panel. A keyboard structure overlays the third display panel. The keyboard structure may include at least portions that are transparent, enabling light from the third display panel to pass through the keyboard for observation by a user. The third display panel displays icons beneath each key indicative of the operation associated with each key. In some embodiments, the keyboard structure may include two groups of keys separated to provide improved ergonomics. A touchpad surface may be situated between the first and second groups of keys. A function key can be provided to alter the image and operation associated with some or all of the keys.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Moser to Fukai and Scott so the user can customize the look of the button to allow operators to better understand the function of the button to avoid mistakes.  

Claims 14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukai, Pub. No.: 2010/0321324A1, and in view of Scott, and further in view of Kim, Pub. NO.: 2011/0009169.
With regard to claims 14 and 21:
Fukai and Scott do not disclose the ultrasound apparatus of claim 10, wherein the at least one processor further executes the stored instructions to: perform enlargement, reduction, or rotation on a respective virtual button of the plurality of virtual buttons based on a user input received by the touch screen control panel.
However Kim discloses the aspect to perform enlargement, reduction, or rotation on a respective virtual button of the plurality of virtual buttons based on a user input received by the touch screen control panel.  (see fig. 15. when the user touches a particular icon, the icon is enlarged to inform the user the icon is being selected, paragraph 86: “Next, FIG. 15 illustrate the second touch screen 155 displaying favorite functions or friends of the user. Thus, the user can execute a favorite function by touching the icon corresponding to that particular function. Also, when the user touches a particular icon, the icon is enlarged to inform the user the icon is being selected. If the displayed icons correspond to favorite contacts in a phone book of the user, the user can automatically call a user by selecting the corresponding icon.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Kim to Fukai and Scott so the user would be able to adjust the size of the keys to see them more clearly when needed and at reduced size when not needed to save space and know which key is selected.


Claim 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukai, Pub. No.: 2010/0321324A1, and in view of Scott, and further in view of Lou, Pub. No.: 2010/0182515A1. 
With regard to claim 15 and 22:
Fukai and Scott do not disclose The ultrasound apparatus of claim 10, wherein the at least one processor further executes the stored instructions to:
control the touch screen control panel to blink a backlight of at least one virtual button, from among the plurality of virtual buttons, in which a function is not matched. 
However Lou discloses the aspect control the touch screen control panel to blink a backlight of at least one virtual button, from among the plurality of virtual buttons, in which a function is not matched.  (indicator flashes color light to indicate that there is mismatch, paragraph 35 to 37: “Then, the user releases the action button 323 to finish the motion-sensing step, and further presses the memory button 324 to store a first control command corresponding to the input function button sequence and the first motion status (may be saved in the form of sensing signal) (step S5). When the user operates the remote controller 30 in a manner that is sensed and considered consistent with the first motion status, the remote controller 30 emits the control signals corresponding to the first control command to control or operate the TV set 40 or the game console 42. In addition, a determination step is provided to judge whether a conflicting setting exists in the memory 37 (step S6). If no conflict exists, the setting including the first motion status and the first control command corresponding to the function button sequence inputted in step S2 is stored in the memory 37 by the microprocessor unit 33 (step S7). At the same time, the indicator 35 is off to indicate that the setting procedure is finished. However, if the microprocessor unit 33 checks in the memory 37 that the same motion status has been mapped to a second control command different from the first control command, it means that the first motion status has been assigned to other function operations. In the meantime, the indicator 35 remains flashing or changes its light color to indicate that conflict setting exists.”) It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Lou to Fukai and Scott so the user is notified when there is a mismatch of function to button so the user can act and make changes accordingly. 


Claims 16 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukai, Pub. No.: 2010/0321324A1, and in view of Scott, and further in view of in view of Kim (herein after Kim2), patent No.: 8723808B2. 
With regard to claims 16 and 23:
Fukai and Scott do not disclose the ultrasound apparatus of claim 10, wherein the at least one processor further executes the stored instructions to: control the touch screen control panel to display a virtual trackball. control the touch screen control panel to display a virtual trackball.
However Kim2 discloses the aspect wherein the at least one processor further executes the stored instructions to: control the touch screen control panel to display a virtual trackball. control the touch screen control panel to display a virtual trackball. (see fig. 11 for virtual trackball, column 7 line 9 to line 33: " Next, FIGS. 11A and 11B illustrate the user touching a particular soft key and sliding the soft key into or towards a menu icon displayed at the touch screen 40 to execute a specific function. That is, as shown in FIGS. 11A and 11B, the controller 50 displays a plurality of menus (e.g., Call menu 610, Message menu 620, Search menu 630 and Internet menu 640) on the touch screen 40. Then, as shown in FIG. 11A, the user touches the soft key "9" and slides the soft key "9" toward the Call menu 610. When the user releases or drops the soft key "9" in the Call menu 610, the controller 50 initiates a call corresponding to a phone number associated with the speed dial number "9". Similarly, if the user drags and drops the soft key "9" onto the message menu 620, an editor screen may be displayed for editing the information corresponding to speed dial number "9". Further, if the user drags and drops the soft key "9" onto the search menu 630, the controller 50 displays a search engine (such as GOOGLE) allowing the user to search for information on the Internet. The search function may also be a search window allowing the user to search files in a folder associated with the soft key "9". The user may also advantageously associated each number with a different searching function (e.g., the soft key "9" corresponds the GOOGLE search, the soft key "8" corresponds to a file search on the terminal, etc). "). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Kim2 to Fukai and Scott so the user can choose one of many places to position the function and the user can use the virtual trackball to make precise inputs. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnold, Pub. No.; 2013/0019191A1: A touch screen keyboard is dynamically customizable to modify the active regions of one or more keys in the keyboard to adapt the keyboard to a user's unique physiology. The active regions may be modified in response to monitoring user input directed to the keys in the keyboard so that the keyboard automatically adapts to the user's physiology. In addition, while the locations and/or sizes of the active regions may be modified to adapt to a user's physiology, in some instances the shapes of the active regions may also be distorted such that the resulting active regions are irregular in nature..

Casparian, Pub. No.: US 20090183098 A1: An information handling system provides a graphical user interface for customization of a keyboard layout. Individual key sizes, shapes, icons, functions, and other characteristics can be created via the GUI. The customized layout can be stored at the information handling system in a file. The file can be accessed to create a keyboard at a touch-screen device based on the customized layout.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179